

	

		II

		109th CONGRESS

		1st Session

		S. 2026

		IN THE SENATE OF THE UNITED

		  STATES

		

			November 16, 2005

			Mr. Lautenberg (for

			 himself, Mr. Kerry,

			 Mr. Dorgan, and Mr. Dayton) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to require that a prescription drug plan or an MA–PD plan that has an

		  initial coverage limit obtain a signed certification prior to enrolling

		  beneficiaries under the plan under part D of such title.

	

	

		1.Short titleThis Act may be cited as the

			 Medicare Prescription Drug Gap

			 Disclosure Act.

		2.Requirement of signed

			 certification prior to plan enrollment under part D

			(a)In

			 generalSection 1860D–1(b)(1)

			 of the Social Security Act (42 U.S.C. 1395w–101) is amended by adding at the

			 end the following new subparagraph:

				

					(D)Special rule

				for plans with an initial coverage limit

						(i)In

				generalThe process for

				enrollment established under subparagraph (A) shall include, in the case of a

				prescription drug plan or an MA–PD plan that has an initial coverage limit (as

				described in section 1860D–2(b)(3)), a requirement that, prior to enrolling a

				part D eligible individual in the plan, the plan must obtain a certification

				signed by the enrollee or the legal guardian of the enrollee that meets the

				requirements described in clause (ii) and includes the following text: I

				understand that the Medicare Prescription Drug Plan or MA–PD Plan that I am

				signing up for may result in a gap in coverage during a given year. I

				understand that if subject to this gap in coverage, I will be responsible for

				paying 100 percent of the cost of my prescription drugs and will continue to be

				responsible for paying the plan’s monthly premium while subject to this gap in

				coverage. For specific information on the potential coverage gap under this

				plan, I understand that I should contact (insert name of the sponsor of the

				prescription drug plan or the sponsor of the MA–PD plan) at (insert toll free

				phone number for such sponsor of such plan)..

						(ii)Certification

				requirements describedThe

				certification required under clause (i) shall meet the following

				requirements:

							(I)The certification shall be printed in a

				typeface of not less than 18 points.

							(II)The certification shall be printed on a

				single piece of paper separate from any matter not related to the

				certification.

							(III)The certification shall have a heading

				printed at the top of the page in all capital letters and bold face type that

				states the following: WARNING: POTENTIAL MEDICARE PRESCRIPTION DRUG

				COVERAGE

				GAP.

							.

			(b)Effective

			 dateThe amendment made by

			 this section shall take effect on the date of enactment of this Act.

			

